UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4170


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

AKIL DORSEY, a/k/a Thomas Michael Reed, a/k/a Kil Dorsey,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:07-cr-00404-PJM-1)


Submitted:    December 30, 2009             Decided:   January 14, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Joanna Silver, Assistant
Federal Public Defender, Greenbelt, Maryland; Martin G. Bahl,
Staff Attorney, Baltimore, Maryland, for Appellant.        Rod J.
Rosenstein, United States Attorney, Mushtaq Z. Gunja, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Akil    Dorsey          pleaded       guilty    to       being      a   felon       in

possession    of    a    firearm,      in     violation         of   18    U.S.C.       § 922(g)

(2006).     The Sentencing Guidelines called for a sentencing range

of 262 months to 327 months, and Dorsey received a 300-month

sentence.        Dorsey       now    appeals,       claiming         the   district        court

imposed a procedurally unreasonable sentence because it did not

address the arguments of counsel, focused almost entirely on

Dorsey’s danger to the community, and did not explain why a 300-

month    sentence   was       necessary       to    meet    the      statutory          goals   of

sentencing.      Finding no error, we affirm.

            We review a sentence for reasonableness under an abuse

of discretion standard.              Gall v. United States, 552 U.S. 38, 51

(2007).      This review requires appellate consideration of both

the   procedural        and   substantive          reasonableness          of   a   sentence.

Id.      After   determining          whether       the    district        court        properly

calculated the defendant’s advisory Guidelines range, this court

must assess whether the district court considered the 18 U.S.C.

§ 3553(a) (2006) factors, analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id.     We presume a sentence within the advisory Guidelines range

is reasonable.          Id.; United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007).         Moreover, the court must give due deference to

the   district     court’s      decision          that    the    18    U.S.C.       §    3553(a)

                                              2
factors justify the sentence.                Gall, 552 U.S. at 51.               Even if

the reviewing court would have imposed a different sentence,

this     fact     alone    is    insufficient        to     justify     reversing     the

district court’s judgment.               United States v. Evans, 526 F.3d

155, 160 (4th Cir.), cert. denied, 129 S. Ct. 476 (2008).

             In     this    case,      the       district    court      complied     with

§ 3553(a) and this court’s sentencing precedent.                          The district

court began the sentencing proceeding with a lengthy discussion

of the Presentence Investigation Report.                         Then, after hearing

sentencing arguments from the Government, Dorsey’s attorney, and

Dorsey himself, the district court expressed its concern about

Dorsey’s        conduct    and   his     criminal         history.       Further,     the

district court referred to the need to protect the public, as

well    as   the    need   to    deter    Dorsey      and    others      from    carrying

weapons.        On this record, we conclude Dorsey has not rebutted

the presumption that his sentence was reasonable.

             We     accordingly         affirm       Dorsey’s          conviction     and

sentence.        We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented      in    the    materials

before    the     court    and   argument        would     not   aid    the    decisional

process.

                                                                                 AFFIRMED




                                             3